PER CURIAM.
This is an appeal from a judgment in favor of the defendant and from the order denying the plaintiff’s motion to set aside the judgment.
The appellant, who was the plaintiff below, raises three questions in its brief, each of which questions are prefaced with the same statement, to wit: “Was the evidence insufficient for the jury and did the Court err * * *?”
The file, with the respective briefs, are voluminous and very comprehensive as to all the facts and figures. We have carefully reviewed this file after hearing oral argument of respective counsel, and have come to the conclusion and do so hold, that the material controversy here is one of fact and not of law; that the trial court has correctly analyzed the computations of the respective items or claims for and against each party in arriving at its final judgment. That the sufficiency of the evidence and credibility of witnesses was strictly for the jury and there appearing to us to have been sufficient evidence, if believed by the jury, to support the verdict of the jury, as reduced by the trial court, we, as an appellate court will not substitute our judgment for that of the jury.
Finding no error to exist, we do affirm the judgment and order appealed from.
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.